GERBER, Judge,
specially concurring in the result.
I dissent from the majority’s holding that the trial court erred by failing to inform the defendant of his ineligibility for early release credits. Our court has held in two recent cases that the trial court is not required to advise a defendant of ineligibility for early release credits when the defendant has been properly advised of the earliest release date and the maximum sentence imposable as a result of the plea. See State v. Berger, 164 Ariz. 46, 790 P.2d 744 (Ct.App.1989); State v. Lee, 160 Ariz. 489, 774 P.2d 228. The Arizona Supreme Court refused to review this holding in both of those cases. See CR 89-0224-PR (September 26, 1989), reviewed on other grounds, and CR-89-0176-PR (June 27, 1989). Contrary to Berger and Lee, this same Court of Appeals recently held in State v. Pac, 163 Ariz. 58, 785 P.2d 1246 (Ct.App.1989), that a trial court erred by failing to inform the defendant of his early release credit ineligibility. The Pac court did not acknowledge the Supreme Court's denial of review of Berger and Lee. Until the Supreme Court sees fit to change the law in Berger and Lee, I think we ought to follow our own precedents.
SUPPLEMENTAL OPINION
PER CURIAM.
The court has considered the appellant’s motion to strike the appellee’s motion for reconsideration as untimely and the response and reply thereto. We ordinarily dispose of a motion to strike a pleading by an unpublished order. However, because this motion involves an issue of importance the resolution of which has not yet been clearly established, we have designated this disposition as a supplemental opinion.
The opinion in this case was filed on December 21, 1989; notice was served on the parties by mail on that date. A motion to reconsider was filed by the appellee on January 10, 1990. The court is of the opinion that the five-day mailing provision of Rule 1.3, Arizona Rules of Criminal Procedure, applies to extend the time in which to file a motion for reconsideration pursuant to Rule 31.18, Arizona Rules of Criminal Procedure. See State v. Zuniga, 163 Ariz. 105, 786 P.2d 956 (1990). Therefore, the motion for reconsideration was timely. No action thus is necessary on the appellee’s motion to stay a petition for review by the supreme court.